Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, recites “at a user adjustable position” (line 7) and also “while the laser is pointing at the projected one or more images at the user adjustable position” (lines 8 -9), such limitations are unclear.  
	To what “at a user adjustable position”? The user’s sits or lay on the bead (e.g. Fig. 4) and mimic a shooting of a basketball, while the projectile projects an image of a basketball (e.g. Figs. 1 and 3).  What is “user adjustable position” within the mimicking of shooting a basketball while being stationary? 
	The same goes with respect to “while the laser is pointing at the projected one or more images at the user adjustable position”, again the examiner is unclear what, and where is user adjustable position.    

	With respect to claims 6 and 7, it seems as such limitation of “a perfect shot”, which is related to “a counter” of claim 1 (which already defined with respect to the ball crosses the laser’s path) is misplaced.  In other words, claim 1 already defines a counter to start counting how many times the ball crosses the laser’s path, not a perfect shot and thus it is unclear to what “a perfect shot” the claim referred to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camhi US 8,241,118 (“Camhi “) in view of Takowsky US 6,702,292 (“Takowsky”) and Lin et al US 2014/0177909 (“Lin”).
	As per claim 1, Camhi discloses a multipurpose ball handling system (system for promoting activity employing virtual interactive arena; system 10)(Figs. 1-4B; 2:58-5:57 and 6:13-11:9) comprising: 
	at least one projector, the projector projects one or more images on a surface, the one or more images simulating an environment for a ball handling activity, the one or more images are projected onto a surface where a user can practice one or more ball handling drills (display/projector 28 to display images regarding sport activities to paly/practice sport games upon display surface 22)(Figs. 1 and 3A-4A; 6:48-7:26) ; 
	at least one motion sensor one or more images and the motion sensor sensing when a ball crosses the path (input sensor 26 configure to sense the motion, impact, trajectory, and etc. of a thrown, kicked, struck, and etc. ball 52)(Figs. 3A-4A; 10:30-11:9)  
	at least one sound indicator including a sound generator, the sound indicator activating a sound output from the sound generator when the ball crosses the path (speaker 30 coupled with station CPU 24 and/or music/light 41 coupled with central CPU 41; to generate sounds related to the ball game)(Figs. 1-4A; 8:27-42 and 9:25-61; note in particular 9:40+ as the specific sounds related to speakers 30 of any given station in conjunction to 9:55+ as the sound detected by microphone 50 as the speaker will produce specific sounds regarding a specific sports (e.g. basketball, football, baseball, and etc. or specific hoop, goal, and etc. associated with such specific sport paly/activities)  ; 
	and a controller for providing one or more metrics to the user relating to the user's performance of the one or more ball handling drills (each given station 12-14-16-18 comprises a station CPU 24 to be in communication with a central CPU 32; data bases, control device 40, and etc.)(note Figs. 1 and 3A-4A regarding stations’ “control system/means of stations 12-14-16-18  in conjunction to 10:45+; note Fig. 2 and 7:50-9:56 as the features and operation of system 10 to provide a ball simulator to play/practice different activates and sports).
	Camhi is not specific regarding his sensor means including a laser, the laser pointing at the projected one or more images and the motion sensor sensing when a ball crosses the laser's path, the motion sensor activating a counter to start counting how many times the ball crosses the laser's path.
	Camhi is not specific regarding his projector including the at least one motion sensor.
	However, in a similar field of utilizing computing system to play and practice sports types, Takowsky discloses the use of a laser, the laser pointing at the projected one or more images and the motion sensor sensing when a ball crosses the laser's path, the motion sensor activating a counter to start counting how many times the ball crosses the laser's path (light sensors/emitters using specific wavelength/infrared red configure to detect and count/ track the position, height of a thrown ball towards surface/celling)(In Figs. 1-4 and 3:54-4:6, 4:44-5:5, and 5:66-6:36 (regarding the sensing means 200 utilizing laser (i.e. light sensors/emitters using specific wavelength/infrared red) to track ball 104; note Figs. 3 and 4 in conjunction to 5:50+ and 5:66-6:25 as the system counts, track the number of times the ball 104 cross the laser’s paths; see the example of Fig. 4 regarding transmitters 400 and receivers 402 in communication with computerize system (Fig. 2; 3:54-4:42) to count/track balls at specific locations (e.g. the highest threshold); note again Fig. 2 in conjunction to 4:18-34 regarding output device 206  as emitting sounds, beeps, and etc. related to a specific to simulate a specific sport.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Camhi’s sensor means are including a laser, the laser pointing at the projected one or more images and the motion sensor sensing when a ball crosses the laser's path, the motion sensor activating a counter to start counting how many times the ball crosses the laser's path as taught by Takowsky for the reason that a skilled artisan would have been motivated by Takowsky’s suggestion to use such laser means wherein to provides another method for simulating various sports by using a ball having a means for detecting its altitude in relation to the player or, in the alternative, a means for detecting its position relative to a fixed plane or reference point (1:38-43).
	In addition, attention to Camhi’s 10:62+ whereas Camhi state that any other sensing means would have been equally well within his invention regarding the position, location, and etc. of a ball.
	Thus, a skilled artisan would further determined that such modification to Camhi would have been a simple substitution for one known element for another to achieve the same.  
	With respect to the projector including the at least one motion sensor, Lin discloses projector (3D interactive device) 10 (Fig. 1) including (projecting using 210 and sensor means (such gesture recognition unit 232 and/or image capturing unit 220)(Fig. 2 and pars, [0027]-[0033]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Camhi’s projector to includes the at least one motion sensor as taught by Lin for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming an interactive system including a projectile electronically coupled/communicate with a motion sensor to receive and provide data.  
	In addition, although Camhi’s projector and motion sensor are separated, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	With respect to “at a user adjustable position” and “while the laser is pointing at the projected one or more images at the user adjustable position”, as discussed above the examiner is unclear what is that applicant sought to claim.
	Also, such limitations are amount to functionality, and in that regard it is important to recognize that While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does.”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, the prior art structure is fully capable of performing the same function as claimed, since his device is equipped with the same features as the claim subject matter.
	Furthermore, attention to Lin’s Figs. 3A-5 in conjunction to [0034]-[0045] regarding the function of his 3D interactive device, whereas a user’s hand movement (fingers and a like) is recognize and analyzed (via an image processing unit, a gesture recognition unit, an image capturing unit, and a coordinate unit).  See also Figs. 6A-6C and [0045]-[0049] as well as Fig. 7 and [0050]-[0052], whereas Lin’s give an examples in regard to the user’s hand/fingers movement (i.e. adjustable position; to also include the motion sensor utilizing laser; [0028] and [0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Camhi- Takowsky’s device’s motion sensor at a user adjustable position and while the laser is pointing at the projected one or more images at the user adjustable position as taught by Takowsky for the reason that a skilled artisan would have been motivated by Takowsky’s suggestions to use such 3D interactive device described in the disclosure, the design of the image capturing unit/device and the design of the projection unit/device are combined, and the technique of calibrating the projection coordinate and the image capturing coordinate is applied, such that the 3D interactive device described herein may position the hand portion of a user in the 3D space, and that the user is allowed to interact with the projected patterns in the 3D space in a contact-free manner. Since the hand portion is recognized and tracked by means of a depth image, the 3D interactive device that experiences environmental changes and background light variations is resistant to light and is able to prevent the ambient light interference ([0053]).	    
	As per claim 2, with respect to wherein the motion sensor is a laser sensor counter beam, note Takowsky’s Figs. 1 and 4 as well as 3:59-4:6 as the sensing means are light sensors/emitters using specific wavelength/infrared red, i.e. beams. 
	Also, note Lin’s Fig. 1 in conjunction to [0028] and [0030] regarding the use of laser sensor means.  
	As per claim 3, with respect to wherein the surface is a ceiling, note Takowsky’s Figs. 1 and 4 as the game to play towards ceiling 106.  Thus, within the modified Camhi by the teachings of Takowsky the surface would have been ceiling.
	Furthermore, the ceiling, or the display surface, by itself ,is immaterial and it is not essential to the claimed invention as it does not include any specific structure that is part of the ball handling system.  Such so called “surface” in an essence is nothing more than “Insignificant Extra-Solution Activity” that is “not part” of the claimed invention, but merely a nominal or tangential addition to the claim.
	In that regard, attention to applicant’s par. [0024]” Although the present disclosure describes the projector 12 projecting an image onto a ceiling surface, the projector may project the image on any suitable surface where a user can perform one or more ball handling drills (e.g., ball rotation, shooting, aiming, form, throwing).”
	Also, attention to Camhi’s 7:6-26	“Display surface 22 may comprise any of numerous types of materials having any of numerous types of finishes. For example, display surface 22 may comprise a hard surface, such as a wall forming part of the arena 20 itself..”
	Accordingly, the modified surface of Camhi- Takowsky would have been obvious to be the ceiling as a suitable surface to project the image/s related to the paly/practice drills/activates.   
	As per claim 4, with respect to wherein the one or more images simulating an environment for a ball handling activity includes an image of a basketball rim and backboard, note Camhi’s wherein the display surfaces 22, to play a virtual sports game (e.g., baseball, basketball, etc.)(8:5-7; and 10:55-57).  Accordingly, the examiner takes the position that Camhi’s projector is fully capable to display such images as claimed.
	 Also, attention to Camhi’s 10:38-44 in conjunction to Figs. 3A-3B ”it is often desirable in the types of activities in which may be engaged using system 10 to be able to determine when a participant hits, throws, kicks or otherwise manipulates a ball 52, and to determine the trajectory of ball 52 and/or where and/or how hard ball 52 strikes a surface, such as display surface 22. There are many types of sensors that can be used in order to accomplish this.”
	Accordingly, it would have been obvious to project images related to a backboard and a basketball hoop to practice/play a basketball type game. 
	As per claims 5, 6, with respect to wherein the laser points at the back of the basketball rim to sense when the ball passes through the path of the motion sensor (claim 5), wherein a perfect shot is when the ball hits the image at a center middle location of the basketball rim (claim 6), within the modified Camhi the ball’s path would have been tracked by the laser means (as taught by Takowsky) to count the desire parameter; which in the case of a basketball related images (as taught by Camhi) would have been related to a made shot (i.e. “a passes shot”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to track, image, sense a made/perfect show within the modified Camhi for the reason that a skilled artisan would have been motivated to provide data related to a player performances while playing a stimulate game of basketball.  
	As per claim 7, with respect to wherein the counter is activated to start counting how many times the perfect shot occurred, as discussed above the counter (as taught by Takowsky) would have been related to the emulate basketball type game (as taught by Camhi), and such counting towards successful shot/s would have been obvious to provide data related to a player performances.  In particular note 3:30-4:5; 7:50-8:26, 8:64-9:10, and 9:45-61 wherein the system of Camhi is configure to includes a user’s desirable activates related to the types of activities in which may be engaged using system to be able to determine when a participant hits, throws, kicks or otherwise manipulates a ball.  
	As per claim 8, with respect to wherein the one or more ball handling drills include at least one or more from the group comprising aiming, shooting, throwing, form, and ball rotation, again note Camhi’s 9:45-61 wherein the system of Camhi is configure to includes a user’s desirable activates related to the types of activities in which may be engaged using system to be able to determine when a participant hits, throws, kicks or otherwise manipulates a ball.  
	Also, note Takowsky’s Figs. 1 and 4 as well as 5:66-6:25 as the aiming, throwing, shooting, and etc. of ball 104 towards ceiling/surface 106
	As per claim 9, with respect to wherein the one or more metrics include number of perfect shots, such metrics would have been obvious within the modified Camhi by the teachings of Takowsky while the emulate game is related to a basketball type game as discussed above with at least claims 5-7.
	As per claim 10, with respect to wherein the one or more metrics are displayed to the user, note Camhi’s 3:17-24, 5:6-10, 5:45-51; 6:25-35, 6:48-58, 7:50-8:10 and 8:27-63 as the system is configure to display, upon display surface 22 data related to performances of a player/user.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In particular, applicant’s arguments with regard to the new limitations “projector including at least one motion sensor”, “at a user adjustable position” and “while the laser is pointing at the projected one or more images at the user adjustable position” are all taught, and suggested by the newly cited reference to Lin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      1/25/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711